Davis, P. J.
(dissenting):
The conclusion finally reached by a majority of the court upon a legal and constitutional question raised upon the argument is fatal to the motion of the petitioner, because its necessary consequence is that the New York Cable Railway Company has no lawful existence, and is legally unable to take anything by a confirmation either wholly or in part of the report of the commissioners.
In this conclusion of my brethren I am not able to agree. In my opinion the petitioner is lawfully and constitutionally organized in substantial conformity to the statutes of the State, but I do not propose to enter upon any elaborate consideration of the question, •as it will doubtless speedily receive the consideration of the Court of Appeals. There has been at no time any difference of views in the court as to its power to withhold its approval of the construction of the railroad upon some of the proposed routes, if it should •conclude to grant approval as to others. That is, that the court was ■not bound to confirm or reject the whole, but might exercise its judgment upon the report of the commissioners by confirming a part and rejecting the residue. As to several of the streets covered by the routes of the petitioner’s railroad, the court were of opinion upon the argument that the consent ought not to be given. Those would easily have been eliminated if a favorable result had been reached as to the others, or any of them. It is not necessary now to particularize them since the conclusion of the court necessarily withholds its consent as to all. For my own part, I do not hesitate to say that I havé regarded the application of the proposed cable railway system to some of the routes recommended by the commissioners, and particularly in the upper and newer portions of the city and on various cross-town streets as a most desirable and valuable improvement, second only, in my judgment, to that of the elevated railroads which have survived a storm of obloquy and assault to vindicate their usefulness by subsequent results. In my judgment the time is rapidly coming when the horse railroads of the city must give way to a motor power, either electric or of *27steam operating through cables, to the great advantage of the health, the quiet and cleanliness of the city as well as to the rapidity and comfort of the transit and traffic of its citizens. But to me the serious and fatal objection, unless removed, to the confirmation of the report existed in the failure of the commissioners to provide for any adequate compensation in the present and future, to the people of the City for the valuable franchises which the public authorities were called upon to cede by a- practically perpetual title to the petitioner. The value of such a franchise is exceedingly great, though difficult to accurately estimate. It would commence its operation in a city of a million and a half of people, but the child is doubtless born that will see it and its environs a city of 5,000,000. The carriage traffic of persons in a city thus rapidly growing cannot be otherwise than immensely valuable and productive, and official sagacity must be equal to the adjustment of a scale of benefit which the public ought to be entitled to receive as in progress of time the franchise develops the true magnitude of its value. I have, therefore, deemed it the duty of the court to delay action on the application of the petitioner till it should appear by the action of the proper public authorities what provision was to be made for securing to the people of the city their fair share for all time in the value of the use of the great franchise, to which a portion of their streets were to be subjected practically forever. The power to make disposition of this momentous question is vested doubtless in the city authorities. The courts, I think, have no power to make such contracts or conditions. The power rests primarily with the board of aldermen. But the court has power, in finally determining whether its approval shall be given to the construction of a street railroad notwithstanding the people along - the route do not consent thereto, to inquire whether the interests of such people and of the whole people of the city have been properly conserved in respect to their present and future compensation as part of the body politic in and for the value of the franchise. It was on this ground chiefly that I dissented from the approval of the report in the Broadway Railway case. The action was, therefore, properly delayed until it should be definitely known what steps the public authorities would take to protect the interests of the people in the franchise to be granted.
*28Tbe first action of tbe board of aldermen resulted in tbe defeat of tbe resolution of consent.. This operated for tbe time being as a total defeat of tbe whole proceeding. There was no propriety for further action of the court as the matter then stood, because tbe giving of its approval to tbe consent of tbe commissioners in that condition of things could not reinstate a proceeding which tbe adverse vote of tbe aldermen of tbe board bad defeated. No action could be taken at that stage by tbe court that would enable it to ensure proper provisions touching tbe value of tbe franchise. Tbe case was, therefore, properly regarded as suspended until some future action, if any, should be taken by tbe public authorities. That action has occurred and a resolution giving consent to tbe construction of tbe railroad has been passed by a strong affirmative vote. That resolution, in our judgment, contained no adequate protection of tbe people as respects tbe question of compensation for tbe use of tbe franchise. What was provided for was altogether* too meagre a sum to be considered as such compensation through tbe long period tbe use of tbe franchise would have bad to run. If it bad received tbe sanction of tbe mayor, therefore, we should unhesitatingly have denied tbe motion for confirmation as to all tbe routes for tbe reason of its failure to secure such compensation. But tbe resolution has, we think, most properly encountered tbe veto of tbe mayor, and tbe whole subject is again remanded to tbe board. Meanwhile tbe legislature of the State has intervened by tbe passage of tbe act, entitled “An act to secure adequate compensation for tbe right to construct, maintain, use, operate or extend street railways in cities or villages.” New powers and new duties are now imposed upon tbe board of aldermen, tbe proper exercise of which would probably result in securing adequate compensation for whatever franchises tbe petitioner might secure by competitive purchase under the act. This would suggest the wisdom of further w-itbb olding our final disposition but for the legal conclusion to which tbe court has finally arrived. That conclusion is, however,, equally fatal to tbe conferring of any franchise by our consent even though the consent of the board of aldermen might first be acquired-under tbe new law and with ample security for compensation to tbe city.
Tbe motion of tbe petitioner must, therefore, be denied.
Motion to confirm report of commissioners denied.